Case 4:18-cv-00342-KGB Document 91 Filed 11/15/19 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                       WESTERN DIVISION

  DONNA CAVE, JUDITH LANSKY,              )
  PAT PIAZZA, and SUSAN RUSSELL           )
                    PLAINTIFFS            )
  vs.                                     ) NO. 4:18-CV-00342 KGB
                                          )
  JOHN THURSTON, Arkansas                 )
  Secretary of State, in his official     )
  capacity,                               )
                        DEFENDANT         )



        ************************************

              C ERTIFIED Q U ESTION F ROM T HE

               D EPOSITION O F J A SON RA PERT

             TA K EN IN LITTLE ROC K , ARKA NSAS

                       SEPTEM B ER 12, 2019



        ************************************




                  HENDRIX REPORTING SERVICE
                           1701 SOUTH ARCH
                     LITTLE ROCK, ARKANSAS 72206
                             (501) 372-2748
Case 4:18-cv-00342-KGB Document 91 Filed 11/15/19 Page 2 of 7




       Taken on behalf of the Plaintiffs on the 12th day of
  September, 2019 at the Office of the Attorney General, 323
  Center Street, Suite 200, Little Rock, Arkansas, commencing at
  9:14 a.m. Said deposition was taken according to the terms and
  provisions of the Federal Rules of Civil Procedure under Rule
  26 for all purposes.
                  ***********************
                              INDEX


  Certified Question

         Page 170, Line 2


  Reporter’s Certificate Page . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . page 316




                       HENDRIX REPORTING SERVICE
                                  1701 SOUTH ARCH
                            LITTLE ROCK, ARKANSAS 72206
                                    (501) 372-2748
     Case 4:18-cv-00342-KGB Document 91 Filed 11/15/19 Page 3 of 7



                                                                        169
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16     MR. SCHULZE: (Continuing)
17     Q     The records that have to do with the A-H-H- -- I mean
18     with the monument, the Ten Commandments monument on the
19     state capitol grounds, such as did -- did -- did they -- did
20     someone send you a proposal about here’s how we can
21     manufacture a -- a monument that looks like the one you want.
22     Is there something like that?
23     A     The history and heritage foundation is not on trial, and
24     we’re not a party to this suit.
25     Q     The -- That objection is for your lawyer who didn’t make


                       HENDRIX REPORTING SERVICE
                                1701 SOUTH ARCH
                          LITTLE ROCK, ARKANSAS 72206
                                  (501) 372-2748
     Case 4:18-cv-00342-KGB Document 91 Filed 11/15/19 Page 4 of 7



                                                                         170
 1     it, and I’d like to ask you the question and ask you to answer it.
 2          Do you have any documents that have to do with the
 3     creation of this monument?
 4                MR. BYRD: I didn’t --
 5                THE WITNESS: I was asked to appear here in my
 6          personal --
 7                MR. BYRD: Wait -- wait a minute. I mean, he -- he
 8          referenced me and what I did or didn’t do.
 9                This was a subpoena directed to him.
10                MR. SCHULZE: Yes.
11                MR. BYRD: And so what he had in his possession was
12          provided.
13                MR. SCHULZE: Paul, you know very well that if
14          someone who is a -- the officer of a corporation can access
15          records, a subpoena asking him to bring those records
16          requires him to make dil- -- reasonable efforts to acquire
17          them and bring them with him.
18                MR. BYRD: And there wasn’t a 30(b)(6).
19                MR. SCHULZE: It’s not a 30(b)(6) because that’s not
20          his -- that’s not the function. It doesn’t have to be.
21                These are records that he can easily put his hands on,
22          and he hasn’t done it.
23                MR. BYRD: Easily put his hands on?
24                MR. SCHULZE: He’s the President --
25                MR. BYRD: I mean --


                        HENDRIX REPORTING SERVICE
                                1701 SOUTH ARCH
                          LITTLE ROCK, ARKANSAS 72206
                                  (501) 372-2748
     Case 4:18-cv-00342-KGB Document 91 Filed 11/15/19 Page 5 of 7



                                                                          171
 1                MR. SCHULZE: -- of the corporation.
 2                MR. BYRD: -- you’re --
 3                A corporation has a lawyer, corporation has an
 4          accountant.
 5                MR. SCHULZE: The corp- --
 6                MR. BYRD: You’re asking an individual what he had
 7          in his possession.
 8                MR. SCHULZE: No. I’m asking the President of the
 9          corporation --
10                MR. BYRD: No, you didn’t -- you didn’t address this
11          to a president of a corporation, you addressed it to an
12          individual.
13                MR. SCHULZE: An individual who is the President
14          of the corporation.
15                MR. BYRD: Well, you could have said that.
16                MR. SCHULZE: It wasn’t necessary.
17                MR. BYRD: You could have said that.
18                MR. SCHULZE: It wasn’t necessary.
19                MR. BYRD: Sure, it was.
20                MR. SCHULZE: It wasn’t necessary. You perfectly
21          well understood what I wanted.
22                MR. BYRD: No, that’s not true. You got him asking
23          -- You’re asking an individual to give you what the
24          individual has. You didn’t ask the individual to give -- to
25          go grab documents like a 30(b)(6) witness would have to


                       HENDRIX REPORTING SERVICE
                                1701 SOUTH ARCH
                          LITTLE ROCK, ARKANSAS 72206
                                  (501) 372-2748
     Case 4:18-cv-00342-KGB Document 91 Filed 11/15/19 Page 6 of 7



                                                                           172
 1          do.
 2                MR. SCHULZE: I don’t --
 3                MR. BYRD: There’s a distinction. You know that
 4          distinction.
 5                MR. SCHULZE: I know the distinction, but I don’t
 6          think it makes any difference where you’ve got the same
 7          individual. Nevertheless, that is all for the Judge.
 8                We will certify that question. I will, as a matter of
 9          fact, certify all of the questions about things that I asked
10          you to produce.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       HENDRIX REPORTING SERVICE
                                 1701 SOUTH ARCH
                           LITTLE ROCK, ARKANSAS 72206
                                   (501) 372-2748
Case 4:18-cv-00342-KGB Document 91 Filed 11/15/19 Page 7 of 7



                                                                  316
                           CERTIFICATE
  STATE OF ARKANSAS            )
                  ) ss
  COUNTY OF PULASKI            )

         I, Bonnie Parker, CCR and Certified Stenomask Reporter
  before whom the foregoing testimony was taken, do hereby
  certify that the witness, JASON RAPERT, was duly sworn by
  me; that the testimony of said witness was taken by me and was
  thereafter reduced to typewritten form under my supervision;
  that the deposition is a true and correct record of the testimony
  given by said witness; that I am neither counsel for, related to,
  nor employed by the parties to the action in which this
  deposition was taken, and further, that I am not a relative or
  employee of any attorney or counsel employed by the parties
  hereto, nor financially interested in the outcome of this action.
         I further certify that in accordance with Rule 30(e) of the
  Rules of Civil Procedure, review of the transcript was requested.
         I further certify that I have no contract with any parties
  within this action that affects or has a substantial tendency to
  affect impartiality, that requires me to relinquish control of an
  original deposition transcript or copies of the transcript before
  it is certified and delivered to the custodial attorney, or that
  requires me to provide any service not made available to all
  parties in the action.
         WITNESS MY HAND this 7th day of November, 2019.
                                HENDRIX REPORTING SERVICE

                               _________________________
                               Bonnie Parker, CCR
  L.S. #685




                  HENDRIX REPORTING SERVICE
                           1701 SOUTH ARCH
                     LITTLE ROCK, ARKANSAS 72206
                             (501) 372-2748
